DETAILED ACTION
Applicant's submission filed on 6 July 2022 has been entered.  Claims 1 and 10 are currently amended; no claims are cancelled; claims 2-9 and 11-18 are previously presented; no claims have been added.  Claims 1-18 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 6, filed 6 July 2022, with respect to “Objection to Claim 1” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection. 
Applicant’s arguments, see page 7, filed 6 July 2022, with respect to “Claim 1, 6, 10, 15 are Patentable over Pi and Zhang” have been fully considered but they are not persuasive.  Applicant argues that Pi and Zhang do not teach wherein the associated information message comprises an index.
The examiner respectfully disagrees.  The applicant argues that paragraph [0088] of Pi describes the secondary synchronization channel carries part of the cell ID information (Ncell-ID-2) and is encoded in the SSC sequences after a receiver detects the SSC sequences can detect the SSC sequence ID and thus the Ncell-ID-2.  The applicant further argues that there is no disclosure or suggestion of an associated information message apart from the SSC and thus fails to suggest the associated information message (see second paragraph of page 7 of Applicant’s Remarks).  However, the applicant’s specification states in [0074] of the specification that “the SSS and one or more PBCH associated with a particular PSS, may be collectively referred to herein as a message that is associated to the PSS, ie. an associated information message.”  In other words, the associated information message includes the SSS itself.  As such, the applicant’s argument that this paragraph of Pi does not teach the associated information message is flawed, because the SSC of this paragraph is the associated information message.  This SSC sequence ID is the index.
Applicant’s arguments, see page 7, filed 6 July 2022, with respect to “Claim 1, 6, 10, 15 are Patentable over Pi and Zhang” have been fully considered but they are not persuasive.  Applicant argues that Pi and Zhang do not teach wherein a subframe timing and the frame timing are obtainable by the wireless device by detecting the index.   
The examiner respectfully disagrees.  The broadest reasonable interpretation of “wherein a subframe timing and the frame timing are obtainable by the wireless device by detecting the index” is that when the index is detected, we can obtain the subframe timing and the frame timing.  In the teaching of Pi as above, the index is the SSC sequence ID.  Pi teaches in paragraph [0088] that in order to detect the SSC sequence ID, the receiver needs to first detect the SSC symbols and [0082] of Pi teaches the SSC can be used to refine frequency synchronization, detect CP configuration, and detect OFDM/SC symbol timing, slot timing, and subframe timing.  The combination of these two paragraphs of Pi would be that with the SSC symbols that make up the SSC, we can detect OFDM/SC symbol timing and subframe timing.
Applicant’s arguments, see page 8, filed 6 July 2022, with respect to “Dependent claims 3, 9, 12, and 18” have been fully considered but they are not persuasive.  Applicant argues that Pi, Zhang, and Palanki does not suggest that each transmission of the PSS is transmitted in a different beam.   
The examiner respectfully disagrees.  The examiner respectfully reminds the applicant that the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  While Palanki does not expressly teach to literally use a different beam for every single transmission of PSS, Palanki does teach that it is well-known in the art to use different beams for different transmissions of PSS and that one would be motivated to do so for spatial diversity.  This suggestion from Palanki combined with the other prior art references would lead a person of ordinary skill in the art to extrapolate Palanki’s teachings to be applied to every OFDM symbol to obtain the predictable result of even more spatial diversity in the performance.  
Applicant’s arguments, see page 7, filed 6 July 2022, with respect to the rejection of claims 1, 6, 10, and 15 under 35 U.S.C. 103 where applicant argues Pi and Zhang do not teach “wherein the associated information message comprises an associated PBCH and a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made below.
Applicant’s arguments, see page 8, filed 6 July 2022, with respect to the rejection of claims 4, 7, 13, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pi et al. (US 2012/0307726 A1), hereafter referred Pi in view of WO 2015/042858 A1, further in view of Yi et al. (US 2015/0296518 A1), hereafter referred Yi.  Zhang (US 2016/0205692 A1) is being used as the English translation for the WIPO document 2015/042858 A1 which was filed 27 September 2013.  Pi, Zhang, and Yi were cited in applicant’s IDS filed 28 September 2020.  
Regarding claim 1, Pi teaches a method performed by a network node (Pi, [0005]; base station) for sending to a wireless device (Pi, [0006]; mobile station) a primary synchronization signal (PSS) and an associated information message, for synchronization of the wireless device with the network node, the network node and the wireless device operating in a wireless communications network (Pi, [0004]; wireless communication system), the method comprising: 
sending the PSS in N orthogonal frequency division multiplexing (OFDM) symbols within a subframe (Pi, Fig. 4 and Fig. 5, [0043]-[0045]; a frame includes 5 subframes and each subframe include 8 slots where each slot includes 30 OFDM symbols where the synchronization signal that includes a primary synchronization channel are transmitted by a transmitter and received by a receiver), at least once in a time and frequency position in every one of the N OFDM symbols, wherein N is equal or larger than 2 (Pi, Fig. 5, [0045]; The PSC spans across NPSC OFDM/single-carrier symbols in a slot where NPSC=5 in Fig. 5); and, 
wherein the associated information message comprises an index (Pi, [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID), and wherein a subframe timing and the frame timing are obtainable by the wireless device by detecting the index (Pi, Fig. 8A, [0082]; the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing).
While Pi teaches for each sending of the primary synchronization signal, sending a second synchronization signal (SSS) and an associated information message at a pre-defined time position in an OFDM symbol, which pre-defined time position is relative to the time position of the primary synchronization signal (Pi, Fig. 5, [0047]-[0048]; the PSC 502 and SSC 504 occur in the first slot of every subframe, where a gap 508 is provided between the PSC and SSC to allow time for a receiver to process the PSC before the receiver starts to receive the SSC), Pi does not expressly teach the second synchronization signal and the associated information message is sent at a pre-defined frequency position in an OFDM symbol, which pre-defined frequency position is relative to the frequency of the primary synchronization signal.  
However, Zhang teaches the second synchronization signal and the associated information message is sent at a pre-defined frequency position in an OFDM symbol, which pre-defined frequency position is relative to the frequency of the primary synchronization signal (Zhang, [0119]-[0120]; in LTE system, a PSS and a SSS are both located at the center of the frequency spectrum, and the UE searches for a frequency to synchronize with the base station).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi to include the above recited limitations as taught by Zhang in order to better support the M2M communication (Zhang, [0037]).
While Pit teaches wherein the associated information message comprises an associated Physical Broadcast Channel (PBCH) (Pi, Fig. 5), Pi in view of Zhang does not expressly teach wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information.
However, Yi teaches wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information (Yi, Fig. 21 and 22, [0249]; the PBCH may be transmitted in the central 6RB among the OFDM symbols after the PDCCH allocation region of the subframe 0 to subframe 5 and if the DM-RS cannot be transmitted as in transmission mode 9 and transmission mode 10, the additional PBCH may be allocated in the corresponding resource region.  The examiner contends that in the case where the transmission mode is not 9 or 10, the DM-RS is being transmitted in the same OFDM symbol as the PBCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang to include the above recited limitations as taught by Yi in order to easily obtain and transfer information without limitations based on a location or time (Yi, [0004]).


Regarding claim 6, Pi teaches a method performed by a wireless device (Pi, [0006]; mobile station) for detecting a primary synchronization signal (PSS) and an associated information message sent by a network node (Pi, [0005]; base station) for synchronization of the wireless device with the network node, the network node and the wireless device operating in a wireless communications network (Pi, [0004]; wireless communication system), the method comprising:
detecting the PSS, wherein the PSS has been sent by the network node in N orthogonal frequency division multiplexing (OFDM) symbols within a subframe (Pi, Fig. 4 and Fig. 5, [0043]-[0045]; a frame includes 5 subframes and each subframe include 8 slots where each slot includes 30 OFDM symbols where the synchronization signal that include a primary synchronization channel are transmitted by a transmitter and received by a receiver), at least once in a time and frequency position in every one of the NOFDM symbols, wherein N is equal or larger than 2 (Pi, Fig. 5, [0045]; The PSC spans across NPSC OFDM/single-carrier symbols in a slot where NPSC=5 in Fig. 5); and,
wherein detecting the associated information message comprises matching a sequence of the detected associated information message to one of a set of possible information message sequences (Pi, Fig. 8A, [0082] and [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID where the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing); and
obtaining subframe timing and frame timing by detecting an index (Pi, [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID) comprised in the associated information message (Pi, Fig. 8A, [0082]; the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing).
While Pi teaches detecting a second synchronization signal (SSS) and an associated information message at a pre-defined time position, which pre-defined time position is relative to the time position of the detected primary synchronization signal (Pi, Fig. 5, [0047]-[0048]; the PSC 502 and SSC 504 occur in the first slot of every subframe, where a gap 508 is provided between the PSC and SSC to allow time for a receiver to process the PSC before the receiver starts to receive the SSC), Pi does not expressly teach the second synchronization signal and the associated information message at a pre-defined frequency position, which pre-defined frequency position is relative to the frequency position of the detected primary synchronization signal.  
However, Zhang teaches the second synchronization signal and the associated information message at a pre-defined frequency position, which pre-defined frequency position is relative to the frequency position of the detected primary synchronization signal (Zhang, [0119]-[0120]; in LTE system, a PSS and a SSS are both located at the center of the frequency spectrum, and the UE searches for a frequency to synchronize with the base station).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi to include the above recited limitations as taught by Zhang in order to better support the M2M communication (Zhang, [0037]).
While Pit teaches wherein the associated information message comprises an associated Physical Broadcast Channel (PBCH) (Pi, Fig. 5), Pi in view of Zhang does not expressly teach wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information.
However, Yi teaches wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information (Yi, Fig. 21 and 22, [0249]; the PBCH may be transmitted in the central 6RB among the OFDM symbols after the PDCCH allocation region of the subframe 0 to subframe 5 and if the DM-RS cannot be transmitted as in transmission mode 9 and transmission mode 10, the additional PBCH may be allocated in the corresponding resource region.  The examiner contends that in the case where the transmission mode is not 9 or 10, the DM-RS is being transmitted in the same OFDM symbol as the PBCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang to include the above recited limitations as taught by Yi in order to easily obtain and transfer information without limitations based on a location or time (Yi, [0004]).

Regarding claim 10, Pi teaches a network node (Pi, [0005]; base station) configured to send to a wireless device (Pi, [0006]; mobile station) a primary synchronization signal (PSS) and an associated information message, for synchronization of the wireless device with the network node, the network node and the wireless device being configured to operate in a wireless communications network (Pi, [0004]; wireless communication system), the network node being configured to:
send the PSS in N orthogonal frequency division multiplexing (OFDM) symbols within a subframe (Pi, Fig. 4 and Fig. 5, [0043]-[0045]; a frame includes 5 subframes and each subframe include 8 slots where each slot includes 30 OFDM symbols where the synchronization signal that includes a primary synchronization channel are transmitted by a transmitter and received by a receiver), at least once in a time and frequency position in every one of the N OFDM symbols, wherein N is equal or larger than 2 (Pi, Fig. 5, [0045]; The PSC spans across NPSC OFDM/single-carrier symbols in a slot where NPSC=5 in Fig. 5); and
wherein the associated information message comprises an index (Pi, [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID), and wherein a subframe timing and the frame timing are is obtainable by the wireless device by detecting the index (Pi, Fig. 8A, [0082]; the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing).
While Pi teaches for each sending of the PSS, send a second synchronization signal (SSS) and an associated information message at a pre-defined time position in an OFDM symbol, which pre-defined time position is relative to the time position of the primary synchronization signal (Pi, Fig. 5, [0047]-[0048]; the PSC 502 and SSC 504 occur in the first slot of every subframe, where a gap 508 is provided between the PSC and SSC to allow time for a receiver to process the PSC before the receiver starts to receive the SSC), Pi does not expressly teach the second synchronization signal and the associated information message is sent at a pre-defined frequency position in an OFDM symbol, which pre-defined frequency position is relative to the frequency of the primary synchronization signal.  
However, Zhang teaches the second synchronization signal and the associated information message is sent at a pre-defined frequency position in an OFDM symbol, which pre-defined frequency position is relative to the frequency of the primary synchronization signal (Zhang, [0119]-[0120]; in LTE system, a PSS and a SSS are both located at the center of the frequency spectrum, and the UE searches for a frequency to synchronize with the base station).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi to include the above recited limitations as taught by Zhang in order to better support the M2M communication (Zhang, [0037]).
While Pit teaches wherein the associated information message comprises an associated Physical Broadcast Channel (PBCH) (Pi, Fig. 5), Pi in view of Zhang does not expressly teach wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information.
However, Yi teaches wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information (Yi, Fig. 21 and 22, [0249]; the PBCH may be transmitted in the central 6RB among the OFDM symbols after the PDCCH allocation region of the subframe 0 to subframe 5 and if the DM-RS cannot be transmitted as in transmission mode 9 and transmission mode 10, the additional PBCH may be allocated in the corresponding resource region.  The examiner contends that in the case where the transmission mode is not 9 or 10, the DM-RS is being transmitted in the same OFDM symbol as the PBCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang to include the above recited limitations as taught by Yi in order to easily obtain and transfer information without limitations based on a location or time (Yi, [0004]).

Regarding claim 15, Pi teaches a wireless device (Pi, [0006]; mobile station) configured to detect a primary synchronization signal (PSS) and an associated information message configured to be sent by a network node (Pi, [0005]; base station), for synchronization of the wireless device with the network node, the network node and the wireless device being configured to operate in a wireless communications network (Pi, [0004]; wireless communication system), the wireless device being configured to:
detect the PSS, wherein the PSS is configured to have been sent by the network node in N orthogonal frequency division multiplexing (OFDM) symbols within a subframe (Pi, Fig. 4 and Fig. 5, [0043]-[0045]; a frame includes 5 subframes and each subframe include 8 slots where each slot includes 30 OFDM symbols where the synchronization signal that include a primary synchronization channel are transmitted by a transmitter and received by a receiver), at least once in a time and frequency position in every one of the NOFDM symbols, wherein N is equal or larger than 2 (Pi, Fig. 5, [0045]; The PSC spans across NPSC OFDM/single-carrier symbols in a slot where NPSC=5 in Fig. 5);
wherein detecting the associated information message comprises matching a sequence of the detected associated information message to one of a set of possible information message sequences (Pi, Fig. 8A, [0082] and [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID where the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing); and
obtain subframe timing and frame timing by detecting an index (Pi, [0088]; after detecting the SSC symbols, the receiver can detect the SSC sequence ID) comprised in the associated information message (Pi, Fig. 8A, [0082]; the SSC can be used to detect the OFDM/SC symbol timing, slot timing, and subframe timing).
While Pi teaches detecting a second synchronization signal (SSS) and the associated information message at a pre-defined time position, which pre-defined time position is relative to the time position of the detected primary synchronization signal (Pi, Fig. 5, [0047]-[0048]; the PSC 502 and SSC 504 occur in the first slot of every subframe, where a gap 508 is provided between the PSC and SSC to allow time for a receiver to process the PSC before the receiver starts to receive the SSC), Pi does not expressly teach the second synchronization signal and the associated information message at a pre-defined frequency position, which pre-defined frequency position is relative to the frequency position of the detected primary synchronization signal.  
However, Zhang teaches the second synchronization signal and the associated information message at a pre-defined frequency position, which pre-defined frequency position is relative to the frequency position of the detected primary synchronization signal (Zhang, [0119]-[0120]; in LTE system, a PSS and a SSS are both located at the center of the frequency spectrum, and the UE searches for a frequency to synchronize with the base station).
	It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi to include the above recited limitations as taught by Zhang in order to better support the M2M communication (Zhang, [0037]).
While Pit teaches wherein the associated information message comprises an associated Physical Broadcast Channel (PBCH) (Pi, Fig. 5), Pi in view of Zhang does not expressly teach wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information.
However, Yi teaches wherein the associated information message comprises a reference signal for PBCH demodulation wherein the associated PBCH further comprises associated system information (Yi, Fig. 21 and 22, [0249]; the PBCH may be transmitted in the central 6RB among the OFDM symbols after the PDCCH allocation region of the subframe 0 to subframe 5 and if the DM-RS cannot be transmitted as in transmission mode 9 and transmission mode 10, the additional PBCH may be allocated in the corresponding resource region.  The examiner contends that in the case where the transmission mode is not 9 or 10, the DM-RS is being transmitted in the same OFDM symbol as the PBCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang to include the above recited limitations as taught by Yi in order to easily obtain and transfer information without limitations based on a location or time (Yi, [0004]).

Regarding claims 5, 8, 14, and 17, Pi in view of Zhang teaches the method of claim 1, the method of claim 6, the network node of claim 10, and the wireless device of claim 15 above.  Pi in view of Zhang does not expressly teach wherein the PBCH is transmitted together with a demodulation reference signal which resides in the same OFDM symbol as the PBCH.
However, Yi teaches wherein the PBCH is transmitted together with a demodulation reference signal which resides in the same OFDM symbol as the PBCH (Yi, Fig. 21 and 22, [0249]; the PBCH may be transmitted in the central 6RB among the OFDM symbols after the PDCCH allocation region of the subframe 0 to subframe 5 and if the DM-RS cannot be transmitted as in transmission mode 9 and transmission mode 10, the additional PBCH may be allocated in the corresponding resource region.  The examiner contends that in the case where the transmission mode is not 9 or 10, the DM-RS is being transmitted in the same OFDM symbol as the PBCH).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang to include the above recited limitations as taught by Yi in order to easily obtain and transfer information without limitations based on a location or time (Yi, [0004]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Zhang further in view of Yi as applied to claims 1 and 10 above, and further in view of Silva et al. (“Cell Search in Long Term Evolution Systems: Primary and Secondary Synchronization”, 2012 IEEE 3rd Latin American Symposium on Circuits and Systems (LASCAS), p. 1-4, 02/01/2012), hereafter referred Silva.

Regarding claims 2 and 11, Pi in view of Zhang further in view of Yi teaches the method of claim 1 and the network node of claim 10 above.  Pi in view of Zhang further in view of Yi does not expressly teach wherein the index is an index to one of a set of possible sequences, each of which maps uniquely to at least a subframe offset.
However, Silva teaches wherein the index is an index to one of a set of possible sequences, each of which maps uniquely to at least a subframe offset (Silva, p. 3, the secondary synchronization signal is generated from two sequences which are produced and scrambled with the indices that are derived from the physical layer cell group of the sequences, where the two pseudo noise sequences are two different cyclic shifts that are scrambled to produce its own cyclic shift of the pseudo noise sequence where the circular correlator of the SSS detector can obtain the unique shifted quantity m).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang further in view of Yi to include the above recited limitations as taught by Silva in order to improve the peak detection on the primary detection of the frame (Silva, p. 1).

Claims 3, 9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Zhang further in view of Yi as applied to claims 1, 6, 10, and 15 above, and further in view of Palanki et al. (US 2010/0182903 A1), hereafter referred Palanki.  Palanki was cited in applicant’s IDS filed 28 September 2020.

Regarding claims 3, 9, 12, and 18, Pi in view of Zhang further in view of Yi teaches the method of claim 1, the method of claim 6, the network node of claim 10, and the wireless device of claim 15 above.  Pi in view of Zhang further in view of Yi does not expressly teach further comprising sending the PSS in a different beam in each of the NOFDM symbols.
However, Palanki teaches further comprising sending the PSS in a different beam in each of the NOFDM symbols (Palanki, [0051]; different beams may be used for different transmissions of the PSS and SSS).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang further in view of Yi to include the above recited limitations as taught by Palanki in order to obtain spatial diversity (Palanki, [0051]).

Claim 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pi in view of Zhang further in view of Yi as applied to claims 1, 6, 10, and 15 above, and further in view of Kim et al. (US 2012/0113939 A1), hereafter referred Kim.  Kim was cited in applicant’s IDS filed 28 September 2020.

Regarding claims 4, 7, 13, and 16, Pi in view of Zhang further in view of Yi teaches the method of claim 1, the method of claim 6, the network node of claim 10, and the wireless device of claim 15 above.  Pi in view of Zhang further in view of Yi does not expressly teach wherein sending the associated information message comprises sending the SSS and PBCH in a time and frequency position relative to the time and frequency position of the PSS.
However, Kim teaches wherein sending the associated information message comprises sending the SSS and PBCH in a time and frequency position relative to the time and frequency position of the PSS (Kim, Fig. 5, [0050]; The PSS is transmitted using 72 subcarriers in a last OFDM symbol and the SSS is transmitted using 72 subcarriers in a second to last OFDM symbol).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Pi in view of Zhang further in view of Yi to include the above recited limitations as taught by Kim in order to perform the cell search procedure (Kim, [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416